Citation Nr: 1449231	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1976 to October 1977, and had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  The case is now reassigned to the undersigned. 

[In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) the issue is characterized as one of service connection for a psychiatric disability, however diagnosed.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

On close review of the record, the Board finds that development to date to verify the Veteran's alleged stressor event in service has been inadequate, and that corrective action is necessary.  Specifically, the Veteran contends he acquired PTSD based on a stressor event of an aircraft crash at Bergstrom Air Force Base (AFB) in either 1976 or 1977 when the co-pilot was killed due to a faulty ejection seat.  He acknowledges that he did not witness the crash firsthand, but claims that parts of the aircraft involved were stored in the hanger where he worked, that he was instructed to retrieve the serial number of the co-pilot seat when it was returned, and that in doing so, he observed the damaged seat with blood on it.  The AOJ determined there was insufficient information to seek corroboration of this alleged stressor.  

On review of the record the Board has found that critical parts of the Veteran's account should be verifiable, and other parts may be partially verifiable, with the remainder subject to a credibility assessment.  Further development is necessary to reach the stage where a credibility assessment becomes a critical factor.   Specifically, the Veteran's DD 214 confirms his military occupational specialty (MOS) was aircrew egress system mechanic.  His service records confirm he was stationed at Bergstrom AFB.  Thus, the nature and extent of his own role in the stressor event are consistent with the circumstances of his service, and not inherently implausible.  Whether or not there was an aircraft crash at Bergstrom AFB in 1976 or 1977 resulting in the death of a co-pilot due to a faulty ejection seat is a matter clearly verifiable; neither the deceased co-pilot's name, nor a precise date for the event would be needed for verification as an airplane crash at an Air Force base involving a co-pilot's death would have been amply documented in base historical records.  And whether the Veteran's own participation in any such event was as he describes would likely be at least partially verifiable in his unit's records and his own performance appraisals -if such are available in his service personnel record.  

The Veteran alternatively alleges that he acquired PTSD from a personal sexual assault/repeat sexual harassment in service.  Specifically, he asserts that his sergeant repeatedly throughout his active service grabbed his buttocks.  While the Veteran was afforded a VA examination pursuant to the Board's prior remand, the Board finds the opinion offered on that examination inadequate for adjudication purposes, as the rationale given is incomplete.  Specifically, the examiner did not opine whether the record reflects behavior changes consistent with the occurrence of a personal (sexual) assault in service; nor is there adequate medical opinion regarding sufficiency of the alleged stressor, as described, to support a diagnosis of PTSD.  Therefore, another examination to secure an adequate medical opinion is necessary.

The case is REMANDED for the following:

1. The AOJ should secure for the record the Veteran's complete service personnel record, including his unit and location assignments (with dates) and his performance appraisals.

2. The AOJ should then arrange for exhaustive development (to include contacting all service storage facilities that may house records relating to such event) to ascertain whether there was a plane crash at Bergstrom Air Force Base in either 1976 or in 1977 (prior to November), as the Veteran alleges, wherein a co-pilot died due to an ejection seat failure.  It must be certified for the record whether or not such event transpired.  

If a plane crash such as the veteran describes is confirmed to have occurred, the AOJ should arrange for all further necessary development to determine the plausibility of/confirm the Veteran's accounts that he either worked on such plane/its ejection system prior to the crash or was part of the investigation following the crash (retrieving the serial number as alleged).  The AOJ should contact the appropriate service department sources, and request that an appropriate official (someone familiar with the duties and responsibilities of an egress systems mechanic and/or aircraft crash investigations) provide a response to the following: 

Please comment on the plausibility of the Veteran's accounts that in his MOS as an egress systems mechanic, he worked on the exact plane that crashed, that parts of the plane destroyed were housed in a hanger where he worked, and that he was asked to retrieve the serial number from the ejection seat. 

The AOJ must thereafter make a finding for the record regarding the credibility of the Veteran's accounts regarding this stressor event.

3. The AOJ should secure for association with the record updated (to the present) records of any VA evaluation or treatment the Veteran has received for psychiatric disability since May 2014. 

4. After the above development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's entire record, to include his service personnel records and the service department and AOJ findings regarding pertaining to the verification of the alleged stressor event involving a plane crash and the death of a co-pilot, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify (by diagnosis) each psychiatric disability found.  Specifically indicate whether or not he has a diagnosis of PTSD based on either (1) a corroborated stressor event of an airplane crash involving the death of a co-pilot and an ejection seat failure or (2) personal sexual assault (being repeatedly grabbed on the buttocks by a sergeant).  Regarding the personal/sexual assault stressor, the examiner is asked to comment whether the record reflects any behavior changes in service/soon thereafter that would suggest a sexual assault took place, and also comment of the sufficiency of the stressor to support a diagnosis of PTSD.  

b. Please discuss the stressor(s) and symptoms that support any diagnosis of PTSD.  

c. If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met.

d. As to each psychiatric disability entity other than PTSD diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

5. The AOJ should then review the record and readjudicate the claim, to encompass all psychiatric diagnoses (in accordance with Clemons).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

